If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  November 26, 2019
              Plaintiff-Appellee,

v                                                                 No. 339236
                                                                  Wayne Circuit Court
AMANDA JENISE HARDY,                                              LC No. 17-002020-01-FH

              Defendant-Appellant.


Before: O’BRIEN, P.J., and BECKERING and LETICA, JJ.

LETICA, J. (concurring).

        I concur in the result only. Although I disagree that this issue was preserved below,
review under the plain-error standard does not change the outcome. Despite the prosecutor’s
knowledge of defense counsel’s earlier alleged statement1 and her skepticism of defendant’s
adamant denial, injecting prosecutorial testimony was improper and warrants reversal in this
case. People v Christensen, 64 Mich. App. 23, 28-29; 235 NW2d 50 (1975) (a prosecutor engages
in misconduct when the prosecutor injects personal knowledge into the proceedings through
testimonial questioning); People v Brocato, 17 Mich. App. 277, 295; 169 NW2d 483 (1969)
(same).



                                                           /s/ Anica Letica




1
  Defense counsel’s redirect questioning indicates that defendant never consulted with counsel
for such a purpose, but defense counsel’s appellate brief now appears to admit the statement was
made, albeit during plea negotiations.



                                              -1-